Case 13-50530-CSS   Doc 772-37   Filed 08/21/20   Page 1 of 14




 Exhibit 146
      Case 13-50530-CSS          Doc 772-37 Filed 08/21/20 Page 2 of 14
                                         fiWHE CIRCUIT COURT OF THE 15TH
                                         JUDICIAL CIRCUIT IN AND FOR
                                         PALM BEACH COUNTY, FLORIDA

                                           CASE NO: 502009CA042921XXXXMB
                                           CIVIL DIVISION: AI(Sasser)

T. MICHAEL RIGGS, INNOVATIVE
EQUITY PARTNERS, LLC and JACK
COOPER TRANSPORT COMPANY, INC.
                                                                          ^ -.  co
       Plaintiffs,                                                      -:5:E72 =c



                                                                        ^
                                                                        oo?S
                                                                        000;        3»
V.                                                                      c:m21       30
                                                                                    ro
                                                                        'OlOO
                                                                                    <J1
COMVEST INVESTMENT PARTNERS III,                                        §"s
                                                                        sl?               m
                                                                        %
L.P., and COMVEST III PARTNERS, LLC,

                                                                                    en
       Defendants,                                                      •^3
                                                                          .-"':?;
                                                                                    a»



                        NOTICE OF FILING DEPOSITION

       COMES NOW, Plaintiffs, T. MICHAEL RIGGS, INNOVATIVE EQUITY

PARTNERS. LLC and JACK COOPER TRANSPORT COMPANY, INC. and hereby

files the attached deposition transcript of Robert Priddy taken on February 27, 2013 in

support of their Motion for Summary Judgment.

                            CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing has been furnished by electronic mail
and regular US mail this lA day of March, 2013 to; Robert W. Wilkms, Esq.,
JONES. FOSTER, ET AL, 505 S. Flagler Drive, Suite 1100, West Palm Beach, Ft
33401 rwUkinsfSlionesfosteLcom, mkietafaiionesfoster.com. sstubbsf%ionesfoster.com,
ioconnorf%iones foster, corn. mmacfarlane(alionesfoster.com and Russell A. Williams,
Esq. and Michael Sullivan, Esq., WOMBLE, CARLYLE, ET AL., Atlantic Station, 271
17tfi Street, NW, Suite 2400 Atlanta, GA 30363-1017 RWiUiams(%wcsr.com,
MSullivan(2>wcsrcom.
                                           BELL & MELAMED, LLC
                                           Attorneys for Plaintiffs, T. MICHAEL
                                           RJGGS, INNOVATIVE EQUfTY PARTNER,
                                           LLC. and JACK COOPER TRANSPORT
                                           COMPANY, INC.
                                           4901 NW 17th Way, Suite 302
                                           Ft. Lauderdale, FL 33309
                                           T: 954-489-2231; F: 954-489-2332



                                           JEFFI
                                           Florida 15ar No.: 374539
       A Jl EXHIBIT                         |be[l(%beUmelamedlaw.com
      Case 13-50530-CSS     Doc 772-37   Filed 08/21/20   Page 3 of 14




Miles E. Hoisington, Esq.
BBO #545814
9 OverhHl Road
Providence, RI.02906
meh@hoisingtonlaw.com
                  Case 13-50530-CSS   Doc 772-37   Filed 08/21/20   Page 4 of 14

             Original Transcript

^^
I   '




                                         In the Matter Of:

                               RIGGS VS. COMVEST INVESTMENT
                                           502009CA0492IXXXX MB




                                        ROBERT PMDDY

                                          February 27, 2073
    .s
    •<^'




        ^.
     ^
    "<.




                        ESQUIRE          SOLUT I ONS
                                                                     800.211.DEPO (3376)
                                                                      EsquireSolutions.com
    Case 13-50530-CSS   Doc 772-37    Filed 08/21/20   Page 5 of 14

ROBERT PRIDDY                                            February 27, 2013
RIGGS VS. COMVEST INVESTMENT


                                                                  Page 1
   IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
             IN AND FOR PALM BEACH COUNTY, FLORIDA

                CASE N0.502009CA04921XXXX MB
                  CIVIL DIVISION AI (Sasser)


  T. MICHAEL RIGGS, INNOVATIVE
   EQUITY PARTNERS, LLC and JACK
   COOPER TRANSPORT COMPANY/ INC.,


             Plaintiffs,
   -vs-


   COMVEST INVESTMENT PARTNERS 111,
   L.P./ and COMVEST 111 PARTNERS, LLC. ,

             Defendants.




                 DEPOSITION OF ROBERT PRIDDY


                Wednesday, February 27th, 2013
                        9:43 - 3:25 p.m.




               505 S. Flagler Drive, Suite 1100

                West Palm Beach. Florida 33401




   Reported By:
   Teresa Whalen, RPR, FPR
   Notary Public, State of Florida
   West Palm Beach Office Job #352512




ESQUIRE SOLUTIONS                                      800.211.DEPO (3376)
                                                       EsquireSolutions.com
         Case 13-50530-CSS   Doc 772-37   Filed 08/21/20   Page 6 of 14

     ROBERT PRIDDY                                            February 27, 2013
     RiGGS VS. COMVEST INVESTMENT

                                                                       Page 2
 1     APPEARANCES:

 2      Co-Counsel on behalf of the Plaintiffs

 3           JEFFREY M. BELL, ESQUIRE
             BELL & MELAMED, LLC
 4           4901 NW 17th Way, Suite 302
             Fort Lauderdale, Florida 33309
 5           Phone: 954.489.2331




 7      Co-Counsel on behalf of the Plaintiffs:

 8           MILES E. HOISINGTON/ ESQUIRE
             LAW OFFICE OF MILES E. HOISINGTON
 9           442-L Horseneck Road
             Westport/ Mass. 02790
10           Phone: 508.636.7363

11

12      General Counsel on behalf of the Plaintiffs:

13           THEO A. CIUPITU, ESQUIRE
             Jack Cooper Transport Holdings Corp.
14           630 W. Kennesaw Due West Road
             Kennesaw/ Georgia 30152
15           Phone: 404.350.7934

16

17      On behalf of the Defendants:

18           ROBERT R. WILKINS, ESQUIRE
             JONES. FOSTER, JOHNSTON & STUBBS, P. A
19           505 South Flagler Drive, Suite 1100
             West Palm Beach, Florida 33401
20           Phone: 561.659.3000

21

22

23

24

25


     ESQUIRE SOLUTIONS                                     800.211.DEPO (3376)
                                                           EsquireSolutions.com
         Case 13-50530-CSS    Doc 772-37   Filed 08/21/20   Page 7 of 14

     ROBERT PRIDDY                                            February 27. 2013
     R1GGS VS. COMVEST INVESTMENT


                                                                         Page 3
 1

 2                              INDEX

 3

 4

 5     WITNESS:              DIRECT CROSS REDIRECT RECROSS

 6
        ROBERT PRIDDY
 7
        BY MR. BELL: 4
 8

 9

10

11                           EXHIBITS

12

13

14      NUMBER                  DESCRIPTION                       PAGE

15

16      DEPOSITION EX. 81       E-MAIL - 1/16/09                    33
        DEPOSITION EX. 82       E-MAIL STRING - 8/7/09             146
17

18

19

20

21

22

23

24

25


     ESQUIRE SOLUTIONS                                      800.211.DEPO (3376)
                                                            EsquireSolutions.com
         Case 13-50530-CSS    Doc 772-37   Filed 08/21/20   Page 8 of 14

     ROBERT PR1DDY                                             February 27, 2013
     RIGGS VS. COMVEST INVESTMENT

                                                                       Page 86
 1     memory is not,..


 2                  But I don't think they had a real deal, they

 3     were just sort of trying to get a lay of the land and,

 4     you know, Burkle would like to work with you, blah,

 5      blah, blah. But you know, I said we work with anybody,

 6      all we want is money.

 7              Q. Right.

 8              A. And we've got the hammer and we're going to


 9      bring it down on his head. So there was a lot of

10      posturing back and forth.

11              Q. It seemed like the discussions kind of

12      switched back and forth between whether you might,

13      Comvest might partner with Burkle and Yucaipa to run

14      Allied/ or that you would sell/ Comvest would sell the

15      debt?

16              A. Well, once we got engaged with Burkle/ we then

17      had to question, because Burkle wanted nothing to do

18      with Riggs, he and Riggs had had some I 9uess run-ins,

19      it's long before I ever got involved; but he didn't like

20      Riggs and didn't want anything to do with him.

21                  So/ you know, the idea of putting them

22      together and having Riggs run them made a lot of sense

23      to us. Burkle would have none of that because he didn't

24      like Riggs, didn't hold Rxg9s in high esteem, shall we

25      say.




     ESQUIRE SOLUTIONS                                      800.211.DEPO (3376)
                                                            EsquireSolutions.com
         Case 13-50530-CSS    Doc 772-37   Filed 08/21/20   Page 9 of 14

     ROBERT PRIDDY
                                                               February 27, 2013
     RIGGS VS. COMVEST INVESTMENT


                                                                      Page 87
 1                  He also said that the unions would never do

 2     business wifch Riggs, you know. I also met one of the

 3     union bosses to try and gauge whether we could find some

 4     accommodation with the unions or not.

 5             Q, What did the- union person say?

 6             A. First off, he was rafcher friendly. I mean, I

 7     long ago learned union bosses are never your friend.

 8     Okay? They may be friendly but they're never your

 9     friend. But he was pretty friendly in the first call,

10     then after that it was like he wouldn't return my calls.

11     I found out later fchat Burkle had told him don't talk to

12     them. So that did show me that Burkle had some labor

13     clout. Not that I didn't know that, but he certainly

14     proved it to me with that go around.

15             Q. And did that ultimately have any influence

16     with respect to Comvest's position with what it did in

17     August?

18             A. The only -- it didn't have any direct

19     influence/ other fchan it made me more concerned aboufc

20     whether Burkle could really carry through on his threat

21     that if we wiped him out he would make sure that we

22     couldn't run fche company/ that he would have labor

23     unrest such that there would never be a company there to

24      run.


26             Q. Did you or anyone from Comvest bo your



     ESQUIRE SOLUTIONS                                      800.211.DEPO (3376)
                                                            EsquireSolutions.com
        Case 13-50530-CSS    Doc 772-37   Filed 08/21/20   Page 10 of 14

     ROBERT PRIDDY                                            February 27, 2013
     RIGGS VS. COMVEST INVESTMENT


                                                                     Page 88
 1     knowledge keep Riggs informed of what was going on with

 2     the discussions wifch Yucaipa?

 3          A. Well/ certainly when we were first off, we

4      were sfcrategizing with Riggs as to how to play Yucaipa,

 5     but once we engaged with Yucaipa and started looking at

6      whether we should be 9oing to put Yucaipa in bankruptcy

 7     and combine it with Allied -- Active --or whether we

 8     should work with Burkle and have Allied be the -- and

 9     Allied had its own management team, a fellow named

10     Gendreski (phonetic) or something like that, who I met

11     with in Atlanta one time. He was a solid management

12     9UYf you know.

13                And so Burkle was saying, you know/ look/

14     let's partner together and we'll run Allied and we will

15     control this industry/ and I have the union. He had a

16     preferential labor contract with the unions, which is

17     what allowed him to be profitable while everybody else

18     was falling by the wayside. And he said the contract is

19     up for renewal, and in fact I can improve upon that in

20      the next contract.

21                Well/ in fact/ the opposite happened/ the

22     union buddies weren't his buddies when it all came down,

23     and his wage rates went up significantly. That's why,

24     one of the reasons why he. . .

25           Q. A lot of hot air?



     ESQUIRE SOLUTIONS                                     800.211.DEPO (3376)
                                                           EsquireSolutions.com
        Case 13-50530-CSS     Doc 772-37   Filed 08/21/20   Page 11 of 14


     ROBERT PRtDDY February 27. 2013
     RIGGS VS. COMVEST INVESTMENT


                                                                      Page 96
 1     thing we want to do is get pregnant in this business if

2      we aren't going have a real play to make, you know. So

 3     we ended up not engaging with Cooper and not getting

4      serious with him. We did some due diligence, we spent

 5     time and effort with them, but,..


 6              Q. Comvest decided to walk away from that

 7     potential?

 8              A. Correct.


 9              Q. And the reason again once more as to why

10     Comvest decided to walk away from it "

11                  MR. WILKINS: Object to the form.

12     BY MR. BELL:

13              Q. -- what do you remember?

14              A. There may have been a lot of reasons, but

15     basically it was a small play, and ultimately we didn't

16     want to be stuck holding just Cooper, because we had to

17     have the bigger piece put together of the puzzle.

18              Q. And acquisition of Cooper wasn't part of why

19     you entered into the deal with Riggs in any way, was it?

20              A. Correct. Riggs didn't come to us and say

21      let's go buy Cooper and bring it with Active.

22              Q. Right. The topic of Cooper, came up after the

23      fact?

24              A. Yeah, yeah. It was sort of noise in the deal,

25      if you will. you've got to follow all your different



     ESQUIRE SOLUTIONS 800.211.DEPO (3376)
                                                            EsquireSolutions.com
       Case 13-50530-CSS   Doc 772-37   Filed 08/21/20   Page 12 of 14


     ROBER.TPR!DDY-_-.....___- -_; _ February 27, 2013
     RfGGS VS. COMVEST INVESTMENT "'""' ~" (



                                                                   Page 97
 1     leads, you never know where these things are going to

 2     end up.

3           Q. Riggs did though, bring the idea to you/ to

4      Comvest, correct?


5           A. I don't know whether it was Riggs, but somehow

6      we got in touch with Cooper, Mark did, and Mark

 7     certainly spent time with Cooper.

 8          Q. Take a look at what's been marked as Exhibit

 9     No. 20. This is couple of e-mails dated February 25th,

10    ' 2009, there's one from you to Mark Hughes, and then


11     February 26th, 2009 from Mr. Hughes to you- Is that

12     correct?

13          A. Yes.


14          Q. Okay. In the first one from you to

15     Mark Hughes, you indicate why is Comvest waiting for

16     Burkle to allow you to visit with Allied management. Is

17     that right?

18          A. Correct.

19          Q. And you sound like you didn't feel like, we

20     didn't have to wait for Burkle for anything, right?

21          A. Well, that was my thinking. Little did I know

22     that later on/ because we did meet with -- not at this

23     time, but subsequently we did meet with the management

24     of Allied/ and he was a pretty straightforward fellow.

25     But as we tried to get more involved with him, it was



     ESQUIRE SOLUTIONS 800.211 .DEPO (3376)
                                                         EsquireSolutions.com
        Case 13-50530-CSS   Doc 772-37   Filed 08/21/20   Page 13 of 14


     ROBERT PRIDDY February 27, 2013
     RIGGS VS. COMVEST INVESTMENT

                                                                    Page 98
 1     clear fchat Burkle had told him do not talk with Comvest

 2     afc all/ and we never got any more replies from Allied

 3     mana9ement.

4                 This was ways down the road from this e-mail,

 5     but Burkle controlled this deal in his mind, and he

 6     wanted to make sure everybody understood that he was fche

 7     control guy.

 8           Q. Okay. I had something else to ask you about

 9      that one, but I wanted you to look at this exhibit

10      firsfc. This is No. 12, it's from Mike Riggs fco

11     Mark Hughes dated February 25th, 2009. This was the

12      same day that you wrote Pnddy -- that you wrote Hughes,

13     and Hughes wrote you back on the 26th. And Riggs is

14      telling Mark Hughes:

15                Just FYI/ I now have Cooper financials, they

16           are grim. And then he says down at the next

17           paragraph, I have been called into Cooper by the

18           owner and asked if I can personally give them a

19           plan to save them, so please keep this information

20           above confidential.

21                So it is your understanding that Ri9gs is

22      floating this idea by Mark Hughes that maybe we want to

23      take a look at Cooper?

24          A. It certainly looks like that.

25           Q. And then in the exhibifc/ the other one, .



     ESQUIRE SOLUTIONS 800.211.DEPO (3376)
                                                          EsquireSolutions.com
        Case 13-50530-CSS   Doc 772-37   Filed 08/21/20   Page 14 of 14

     ROBERT PRIDDY                                           February 27, 2013
     RIGGS VS. COMVEST INVESTMENT


                                                                    Page 99
 1     Exhibit 20, is where Hughes is writing you and saying by

 2     the way, the number two player in the industry, Cooper,

 3     is on the verge of bankruptcy, it's a 200-million-plus

 4     business with a very young fleet.

 5               And so it looks like Hughes was now floatin9

 6     fchis idea by you; would thafc be a fair assessment?

 7          A. Yeah.


 8          Q. But ifc was Ri993, it appears, who brought the

 9     idea to Mark Hughes and then Mark brought it to you?

10          A. I certainly don't doubt thafc.

11          Q. Let me show you whafc's been marked Exhibit 43.

12     And fchis appears to be an e-mail dated March 6, 2009

13     from Mark Hughes to Robert Priddy; correct?

14          A. ,Uh-huh.


15          Q. Yes?

16          A. Yes.


17          Q. Hughes is going to Kansas Cifcy fco meet with

18      the Cooper people is what the e-mail indicates.

19          A. Yes.


20           Q. And Hughes also says:

21                Incidentally, the president of Cooper told me

22           last night that/ quote, they would rather watch

23           Cooper burn in flames than sell it to Yucaipa, end

24           quote.


25                Do you recall hearing that before?



     ESQUIRE SOLUTIONS                                    800,211.DEPO (3376)
                                                          EsquireSolutions.com
